I iBROWN, Judge,
dissenting from the reversal of sentence.
In a reverse sting operation defendant and another, who was also charged, purchased $1,200 worth of crack cocaine. The circumstances surrounding the transaction supported the more serious charge of possession of cocaine with intent to distribute.
In obtaining a reduction of his potential exposure by one-half, defendant significantly benefited from the plea bargain. Such a reduction is an appropriate aggravating circumstance to justify a departure from the guidelines. Further, concern with imposing consistent sentences in similar circumstances is a proper consideration.
In this case, defendant received a recommendation for intensive incarceration which enhanced his possible early release. I would affirm the trial court’s sentence.